Citation Nr: 0812765	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for paroxysmal supraventricular tachycardia.  

2.  Entitlement to service connection for chest pain, claimed 
as secondary to the service-connected paroxysmal 
supraventricular tachycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 and December 2006 rating 
decisions of the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 2006 
rating decision, the RO continued the 10 percent evaluation 
for the veteran's service-connected paroxysmal 
supraventricular tachycardia and denied service connection 
for chest pain, claimed as secondary to the service-connected 
paroxysmal supraventricular tachycardia in the December 2006 
rating decision.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

The issue of an increased evaluation in excess of 10 percent 
for paroxysmal supraventricular tachycardia is addressed in 
the REMAND portion of the decision and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a current chronic chest disability 
or pathology is not of record.  


CONCLUSION OF LAW

Chest pain was not incurred in or aggravated by the veteran's 
military service, nor is it secondary to the service-
connected paroxysmal supraventricular tachycardia disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the February 2008 hearing, the veteran testified that 
he experienced chest pain during his active service and after 
discharge.  The veteran contends that his current chest pains 
are caused by his service-connected paroxysmal 
supraventricular tachycardia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the veteran's service medical records reflects 
multiple complaints of chest pain.  In June 1989, the veteran 
was seen at emergency care and treatment for chest 
discomfort.  Upon release, the veteran's condition had 
"improved," and he was diagnosed with paroxysmal 
supraventricular tachycardia (PSVT).  Thereafter, in November 
1992, the veteran was seen at sick call for complaints of 
tightness in the chest and returned to sick call in March 
1995 for left lateral chest pains.  The veteran was diagnosed 
with PSVT.  Prior to discharge, clinical evaluation of the 
lungs and chest in October 1995 was normal, and the diagnosis 
of PSVT was noted.  

After discharge from service, post service treatment records 
reflect continuing complaints of chest pain, "chest 
tightness," and "chest pressure."  In June 2005, the 
veteran was diagnosed with "acute chest pain."  

As alluded to previously, in order for service connection to 
be granted on a secondary basis, three elements must be 
present:  a current disability, a service-connected 
disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) 
(2007).  

In this case, competent evidence of a current disability is 
not present.  The veteran has not alleged a specific 
disability associated with his chest, but has, instead, 
stated that he has experienced pain and tightness in his 
chest since he was separated from service due to his service-
connected heart disability.  A symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of the veteran's chest pain 
can be attributed, there is no basis to grant service 
connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board has no reason to doubt the veteran's report of 
ongoing chest pain; however, the competent evidence of record 
does not show his reports of pain are due to an underlying 
disease or injury as a result of any active military service 
or service-connected disability.  Although the veteran has 
claimed that he has a disability that is manifested by chest 
pain, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's subjective 
complaints of chest pain, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) ("absent proof 
of the existence of the disability being claimed, there can 
be no valid claim").  Thus, the evidence preponderates 
against the claim and there is no reasonable doubt to be 
resolved.  The claim for service connection for chest pain, 
claimed as secondary to the service-connected paroxysmal 
supraventricular tachycardia must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006 letter sent to the veteran.  In the 
letter, the veteran was informed of the evidence necessary to 
substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the May 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated June 
2005 to September 2007, and private medical records from 
September 2005 to January 2008.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for chest pain, claimed as secondary to the service-connected 
paroxysmal supraventricular tachycardia, the Board finds that 
VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).

Here, the evidence does not indicate that the veteran has a 
current chest condition which may be associated with his 
active service or service-connected disability.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
veteran that he would need competent medical evidence of a 
current disability and of a relationship between his 
disability and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to his chest 
pains, although he was advised to submit or identify such 
evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for chest pain, claimed as 
secondary to the service-connected paroxysmal 
supraventricular tachycardia is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for paroxysmal supraventricular 
tachycardia.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

During the course of this appeal, VA formally evaluated the 
veteran with respect to the nature, extent, and severity of 
his paroxysmal supraventricular tachycardia in January 2006.  
Electrocardiogram (ECG)/Holter/Echo testing during the 
January 2006 VA examination revealed the heart rate as 71 
beats per minute (bpm), sinus rhythm, premature ventricular 
contraction (PVC), and an incomplete right bundle branch 
block.  The examiner diagnosed the veteran with paroxysmal 
supraventricular tachycardia (PSVT) resolved with ablation.  
Since that time, the veteran testified during the February 
2008 hearing that his heart condition has worsened, and more 
importantly, a September 2007 VA outpatient treatment record 
reports "several episodes of [supraventricular] 
[tachycardia]" (SVT) as demonstrated by recent Holter 
monitor testing.  The Board notes that there were no episodes 
of SVT during the January 2006 VA examination.  

Given the disparity in the Holter monitor testing between the 
January 2006 VA examination and September 2007 VA outpatient 
testing results, the Board finds that a VA examination must 
be conducted because there is evidence that the condition has 
worsened since the last examination.  In light of the 
foregoing, the Board must remand this matter to afford the 
veteran opportunity to undergo an additional VA examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2007), 
and Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), must be fully met.

2.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the severity of his service-connected 
heart disability.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner must specifically report whether 
the veteran has episodes of 
supraventricular tachycardia and, if so, 
the number of times these episodes occur 
per year.  All opinions expressed must be 
supported by complete rationale.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case (SSOC), and the 
veteran and his representative should be 
afforded time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


